The evidence was in conflict, and there is no such preponderance in favor of defendant as would authorize this court to hold that the trial judge committed error in overruling the defendant's motion for a new trial.
Questions arising on rulings on demurrer are settled against defendant in Williams v. State, 23 Ala. App. 53, 122 So. 460, Dixon v. State, 23 Ala. App. 279, 124 So. 506, and Weaver v. State, 23 Ala. App. 353, 125 So. 800.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 626